EMERGENCY CLAUSE — DATE ACT BECOMES OPERATIVE The phrase "during the term at which such increase was made", as used in Art. V, 49, Oklahoma Constitution means "during the session at which such increase was made. O.S.L. 1970, ch. 90,  74 O.S. 292 [74-292] (1970), was passed with an emergency clause, signed by the Governor on March 27, 1970, and therefore became law on that date. However, since the Act comes within the provisions of Article V, Section 49 supra, it did not become operative until after the adjournment sine die of the session of the Legislature at which it was passed.  The Attorney General has had under consideration your recent request for an opinion wherein you, in effect, state: I would sincerely appreciate your opinion as to the effective date of O.S.L. 1970, ch 90 74 O.S.Supp. 1970, 292 passed during the 2nd Session of the 32nd Legislature when viewed in light of Article V, Section 49, Oklahoma Constitution.  O.S.L. 1970, ch. 90, is concerned with Senate employees. Section 1 of the Act sets out certain positions for temporary employees, specifies the number of such employees, and specifies the rate of pay for such employees. The Section sets out other positions designated as permanent employees, specifies the number of persons who may be appointed to such positions, and specifies the rate of pay for each such position. Section 2 of the Act repeals 74 O.S. 292 [74-292] (1969). Section 3 of the Act provides that Section 1 of the Act shall be codified in Title 74 of the Oklahoma Statutes as Section 292. Section 4 of the Act is a severability clause. Section 5 of the Act is an emergency clause and provides that the Act shall take effect and be in full force from and after its passage and approval.  The Act was signed by the Governor on March 27, 1970. Therefore, since the Act contained an emergency clause, it became a law when signed by the Governor. Cities Service Oil Company v. Oklahoma Tax Commission,191 Okl. 303, 129 P.2d 597 (1942). However, Art. V, 49, Oklahoma Constitution, provides: "The Legislature shall not increase the number or emolument of its employees, or the employees of either House, except by general law, which shall not take effect during the term at which such increase was made." O.S.L. 1970, ch. 90, increases the number of temporary and permanent employees, and increases the rate of pay for some temporary positions. It appears that O.S.L. 1970, ch. 90, comes within the provisions of Article V, Section 49 supra, providing that such an act shall not take effect during the term in which such increase was made. Even though the Act became law when signed by the Governor, Art V, Section 49, supra, prohibits it from becoming operative "during the term at which such increase was made." Webster's New International Dictionary defines " session " as follows: "The time, period or term which a court, council, legislature, etc., meets regularly for business . . . ." (Emphasis added) In Shaw v. Carter, 148 Okl. 57, 297 P. 273 (1931), the Oklahoma Supreme Court in defining the word "session", quoted as follows from Anderson's Dictionary of Law: "Session. A sitting; an actual sitting, a term of court or of the legislative body. " (Emphasis added) From the above it appears that the meaning of the phrase "during the term at which such increase was made" is "during the session at which such increase was made." The 2nd Session of the 32nd Legislature adjourned sine die on April 15, 1970. By virtue of Article V, Section 49, supra, O.S.L. 1970, ch. 90, could not become operative until after April 15, 1970. Therefore, it is the opinion of the Attorney General that O.S.L. 1970, ch. 90, 74 O.S.Supp. 1970, 292 became operative on April 16, 1970.  (Max A. Martin)